CALOGERO, J.,
concurs. While I would prefer to see this Court more fully consider the Constitutional issue here presented after granting the writ, I am satisfied that the result would be no different. Accordingly I join with the majority in denying this writ application. Art. 439.1 La. C.Cr.Pr. allowing a grant of immunity except for a prosecution for perjury, in my opinion does not violate either the La. Constitution, (Art. 1, Sec. II) or the U. S. Const. 5th Amendment.
MARCUS, J., recused himself.